Case: 1:19-cv-04547 Document #: 73 Filed: 02/18/20 Page 1 of 2 PageID #:532




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 CITY OF CHICAGO, a municipal corporation,

                       Plaintiff,

               v.                                   Case No. 1:19-cv-04547

 JUSSIE SMOLLETT, an individual,

                       Defendant.


                                    NOTICE OF MOTION

       PLEASE TAKE NOTCE that, should the court require an appearance on

this motion, on February 25, 2020 at 9:00 a.m. or as soon thereafter as the Court’s

schedule allows, I shall appear before the Honorable Judge Virginia Kendall or any judge

sitting in her stead in Courtroom 2319 of the U.S. District Court of the Northern District
of Illinois, Eastern Division, 219 South Dearborn St., Chicago, Illinois and shall present

the following: Unopposed Motion for Extension of Time for Counterclaim-Plaintiff to File

Response Brief in Opposition to Osundairo Defendants’ Motion to Dismiss.

       DATED: February 18, 2020                  Respectfully Submitted,

                                                 /s/ David Hutchinson

                                                 William J. Quinlan
                                                 David E. Hutchinson
                                                 THE QUINLAN LAW FIRM, LLC
                                                 233 South Wacker Drive, 61st Floor
                                                 Chicago, Illinois 60606
                                                 (312) 883-5500
                                                 wjq@quinlanfirm.com
                                                 dhutchinson@quinlanfirm.com

                                                 Attorneys for the Defendant




                                            1
    Case: 1:19-cv-04547 Document #: 73 Filed: 02/18/20 Page 2 of 2 PageID #:533



                                 CERTIFICATE OF SERVICE

I hereby certify that I electronically transmitted the foregoing document to the Clerk’s Office using
the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to the CM/ECF
registrants in this case.

                                                         /s/ Maya C. Hermerding




                                                 4
